
	
		V
		111th CONGRESS
		1st Session
		H. R. 3112
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Delahunt
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the Secretary of the department in which the
		  Coast Guard is operating to issue a certificate of documentation for operation
		  in the coastwise trade for the vessel EQUULEUS.
	
	
		1.VESSEL EQUULEUSNotwithstanding sections 55101, 55102, and
			 12112 of title 46, United States Code, the Secretary of the department in which
			 the Coast Guard is operating may issue a certificate of documentation with a
			 coastwise endorsement for the motor vessel EQUULEUS (IMO 5146914).
		
